Citation Nr: 1017586	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected lumbar strain and 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to 
January 1967, during peacetime and the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida Regional 
Office (RO), which granted service connection for lumbar 
strain and degenerative joint disease of the lumbar spine, 
and assigned a 10 percent rating.  The Veteran disagreed with 
his rating and subsequently perfected an appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating in excess of 10 
percent disabling for his service-connected lumbar strain and 
degenerative joint disease of the lumbar spine disability.  
Based on review of the record, the Board finds that further 
development is necessary.  

Review of the record reveals that the Veteran last underwent 
a VA examination of the spine in January 2008, and the record 
contains subsequent statements from the Veteran to the effect 
that his lumbar spine disability has worsened.  See February 
2009 "Appeal to Board," VA Form 9 (Substantive Appeal).  
Thus, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current severity 
of the Veteran's service-connected lumbar spine disability.  
The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2009).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2009).

During the pendency of this appeal, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  As such, the Rice case 
must be considered in readjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the 
Veteran's current treatment records 
regarding his lumbar spine disability 
from the New Port Richey VA Outpatient 
Clinic (Pasco), beginning November 
2007, and associate these records with 
the claims folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  After the above development has been 
completed and all outstanding records 
have been associated with the claims 
file, the Veteran should be afforded a VA 
examination to determine the current 
nature and severity level of his service-
connected lumbar spine disability.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
studies, deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.

The examiner is specifically requested to 
describe applicable ranges of motion 
(flexion, extension, rotation, and 
combined range of motion) in terms of 
degrees.  

The examiner should also indicate (a) 
whether there is ankylosis of the 
thoracolumbar or entire spine, and if so, 
whether the ankylosis is favorable or 
unfavorable (38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries 
of the Spine); and (b) whether there is 
intervertebral disc syndrome (IDS) of the 
lumbar spine that is related to the 
Veteran's service-connected lumbar spine 
disability or his active duty service, 
and if so, the frequency and duration of 
any incapacitating episodes (38 C.F.R. 
§ 4.71a, Formula for Rating IDS Based on 
Incapacitating Episodes).

The examiner should also comment on the 
effects of pain, weakness and 
exacerbating episodes on range of motion 
and functionality and the extent the 
Veteran's service-connected lumbar spine 
disability affects his ability to work. 

The claims folder, a copy of this 
REMAND, and a copy of the general 
rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the 
examiner prior to the examinations.  
All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.   

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's claim of 
entitlement to an increased rating in 
excess of 10 percent disabling for lumbar 
strain and degenerative joint disease of 
the lumbar spine.  All applicable laws 
and regulations should be considered, 
including consideration of Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



